UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7788



KEITH D. MORAN,

                                           Petitioner - Appellant,

          versus


J.R. HUNT, JR.,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-01-34-1)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith D. Moran, Appellant Pro Se.   Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith D. Moran appeals the district court’s order dismissing

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001) as untimely.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we   deny leave to

proceed in forma pauperis, deny a certificate of appealability, and

dismiss the appeal on the reasoning of the district court.       See

Moran v. Hunt, No. CA-01-34-1 (M.D.N.C. Sept. 5, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                2